      Case: 3:19-cv-00075-JMV Doc #: 18 Filed: 07/10/20 1 of 3 PageID #: 872




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION



NICHOLAS MARTIN                                                                    PLAINTIFF

                                                                        NO. 3:19CV00075-JMV

COMMISSIONER OF SOCIAL SECURITY                                                  DEFENDANT



                                    FINAL JUDGMENT

       This cause is before the Court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying claims for disability insurance benefits and supplemental security income benefits.

The parties have consented to entry of final judgment by the United States Magistrate Judge

under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The court, having reviewed the administrative record, the briefs of the parties,

and the applicable law, and having heard oral argument, finds as follows:

       Consistent with the Court’s oral ruling during a hearing held July 8, 2020, the Court

finds the Commissioner’s decision is not supported by substantial evidence in the record.

Specifically, the ALJ failed to give good reasons for rejecting the claimant’s treating

physician’s January 2018 opinion that the claimant’s “mental limitations require that he live

with his parents and have daily supervision of his activities and ADL’s.” The ALJ also

failed to address objective findings from a comprehensive March 2016 report of a

psychological evaluation that indicated the following:
      Case: 3:19-cv-00075-JMV Doc #: 18 Filed: 07/10/20 2 of 3 PageID #: 873




Moreover, the record includes an extended history where the claimant cycled in and out of

compliance with prescribed medication; comprehensive psychological testing performed in

March 2016 indicates he had not mastered the skill of taking “medicine as directed”; and the

consultative examiner opined the claimant’s severe depressive symptoms were only in

remission because of medication compliance. No attention was given to this evidence in the

ALJ’s decision. Consequently, the ALJ failed to fully and fairly develop the record on the

issues of whether the claimant’s noncompliance with medication was a symptom of his

mental impairments and whether close supervision was required for him to be able to

perform work activity in a competitive work environment.

       On remand, the ALJ must reevaluate all the medical evidence as it relates to the

issues of whether the evidence supports the claimant’s need for close supervision; whether

the claimant’s noncompliance with medication was a symptom of his severe mental

impairments; and what effects, if any, the claimant’s need for close supervision and/or his

periodic noncompliance with medication had on his ability to work on a regular and

continuing basis. The ALJ may obtain either medical source statements from treaters or

assessments from agency medical consultants (based on all the medical evidence in the file)

on these issues. If necessary, the ALJ may also obtain supplemental vocational expert

testimony on the issue of whether there is any work the claimant can perform in view of all

his limitations and the relevant vocational factors. The ALJ may conduct any additional

proceedings that are not inconsistent with this ruling.
                                                2
    Case: 3:19-cv-00075-JMV Doc #: 18 Filed: 07/10/20 3 of 3 PageID #: 874




     IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

     This, the 10th day of July, 2020.



                                         /s/ Jane M. Virden
                                         U. S. MAGISTRATE JUDGE




                                            3
